DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Application do not show the priority date of PCT/CN2015/092921. Applicant needs to correct Application Data Sheet or Bib Sheet to include the continuation date of PCT/CN2015/092921.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 was filed after the mailing date of the Advisory Action on 6/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 23-26, 28-34, 36-38, and 46-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23:
Claim 23 is drawn to An apparatus, comprising: processing circuitry arranged to cause a user equipment device (UE) to: receive, from a base station, radio resource control (RRC) configuration information for a beamformed Reference Signal (BRS) including parameters indicative of periodicity and time offset for the BRS; receive, from the base station, the BRS during first time intervals, wherein the first time intervals are determined from the RRC configuration information; refine a receive beam associated with the BRS during the first time intervals, wherein the UE does not receive enhanced 
Regarding claims 24-26 and 28-30:
Claims 24-26 and 28-30 are allowed as being dependent on claim 23.

	The prior art of record, also does not teach or suggest wherein the UE does not receive enhanced physical downlink control channel (PDCCH) transmission during the  as recited in claims 31 and 46 for the same reason stated in claim 23 above.
Regarding claims 32-34 and 36-38:
Claims 32-34 and 36-38 are allowed as being dependent on claim 31.
Regarding claims 47-51:
Claims 47-51 are allowed as being dependent on claim 46.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633